In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                   No. 06-22-00037-CV




        IN THE MATTER OF T.S., A JUVENILE




        On Appeal from the County Court at Law
               Harrison County, Texas
                Trial Court No. 5112




      Before Morriss, C.J., Stevens and van Cleef, JJ.
        Memorandum Opinion by Justice Stevens
                              MEMORANDUM OPINION

       The appellant has filed a motion with this Court seeking to voluntarily dismiss this

appeal. Pursuant to Rule 42.1(a)(1) of the Texas Rules of Appellate Procedure, the motion is

granted. See TEX. R. APP. P. 42.1(a)(1). Accordingly, we dismiss this appeal.




                                                Scott E. Stevens
                                                Justice


Date Submitted:       October 5, 2022
Date Decided:         October 6, 2022




                                               2